United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3122
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * District of Nebraska.
                                         *
Hyman Leville Steele,                    * [UNPUBLISHED]
also known as Hymie Steele,              *
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: May 10, 2001
                                Filed: May 15, 2001
                                    ___________

Before LOKEN, FAGG, and BYE, Circuit Judges.
                            ___________

PER CURIAM.

       Hyman Leville Steele pleaded guilty to conspiring to distribute and possess with
intent to distribute a mixture or substance containing a detectable amount of cocaine
base, in violation of 21 U.S.C. § 846. The district court,1 using an unobjected-to drug
quantity of at least 9.52 grams, sentenced Steele to 60 months imprisonment, the
statutory minimum, see 21 U.S.C. § 841(b)(1)(B), and to 5 years supervised release.
On appeal, Steele’s counsel filed a brief under Anders v. California, 386 U.S. 738

      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
(1967), arguing that Steele should have been held responsible for only 3-4 grams of
cocaine base, and that his sentence violated Apprendi v. New Jersey, 530 U.S. 466
(2000).

       Steele’s arguments are unpersuasive. Because his sentence does not exceed the
20-year statutory maximum prison term for a non-quantity-based drug offense, it does
not violate Apprendi. See United States v. Aguayo-Delgado, 220 F.3d 926, 934 (8th
Cir.), cert. denied, 121 S. Ct. 600 (2000). Further, in his plea agreement, Steele
stipulated that he was responsible for 5-20 grams of cocaine base. See United States
v. Nguyen, 46 F.3d 781, 783 (8th Cir. 1995).

      Having reviewed the record independently pursuant to Penson v. Ohio, 488 U.S.
75 (1988), we have found no nonfrivolous issues for appeal. Accordingly, we affirm
and grant counsel’s motion to withdraw.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-